Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 21-cv-0643-WJM-NYW

   CORE PROGRESSION FRANCHISE LLC,
   a Colorado limited liability company,

          Plaintiff,

   v.

   CHRIS O’HARE, and
   CAO ENTERPRISES, INC.,
   a North Carolina corporation,

          Defendants.


                       AMENDED ORDER GRANTING PLAINTIFF’S
                   CONSTRUED MOTION FOR PRELIMINARY INJUNCTION


          In this action, Plaintiff Core Progression Franchise LLC’s (“Plaintiff”) sues its

   former franchisee, Defendants Chris O’Hare (“O’Hare”) and CAO Enterprises, Inc.

   (“CAO”) (jointly, “Defendants”), for: (1) breach of contract, and (2) infringement of

   Plaintiff’s trademarks in violation of the Lanham Act, 15 U.S.C. § 1114. (ECF No. 1.)

          Currently before the Court is Plaintiff’s Motion for a Temporary Restraining Order

   (“TRO”) and Order to Show Cause Re: Preliminary Injunction (“Motion”). 1 (ECF No. 9.)

   Defendants responded to Plaintiff’s Motion (ECF No. 19), and Plaintiff filed a reply (ECF

   No. 22). On March 26, 2021, the Court held an evidentiary hearing on the Motion (ECF




          1
           On March 10, 2021, the Court denied the portion of the Motion that sought a TRO and
   construed the remaining portion of the Motion as a Motion for Preliminary Injunction. (ECF No.
   15.)
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 2 of 25




   No. 33) and issued an Interim Order granting preliminary injunctive relief (ECF No. 34). 2

          On March 29, 2021, Defendants filed a Forthwith Motion to Vacate March 26,

   2021 Order as Unduly Vague and Unenforceable (“Forthwith Motion”). (ECF No. 37.)

   On March 30, 2021, at the Court’s direction (ECF No. 38), Plaintiff filed an expedited

   response to the Forthwith Motion (ECF No. 39).

          This Amended Order more thoroughly explains the bases for the Court’s Interim

   Order, clarifies certain issues identified by the parties in subsequent motion practice,

   and imposes a bond requirement in an amount certain.

                                          I. BACKGROUND

   A.     Factual Background 3

          Plaintiff is the franchisor of Core Progression gyms, which offer health and fitness

   services and classes. (ECF No. 9 at 3.) Jonathan Cerf, a personal trainer who founded

   Core Progression in 2008, has served as the Chief Executive Officer of Core

   Progression Franchise LLC since January 2017. (ECF No. 9-1 ¶ 1; Tr. at 11.) In June

   2019, a business broker introduced O’Hare to Core Progression as a potential

          2
             Under WJM Revised Practice Standard III.L, “No sur-reply, supplemental brief, or
   supplemental ‘notice of authorities’, or the substantial equivalent thereof, may be filed without
   prior leave of Court granted for good cause shown.”

            On March 25, 2021, in advance of the evidentiary hearing, Defendants filed Defendants’
   Pre-Hearing Brief. (ECF No. 30.) The Court construes this filing as a sur-reply or supplemental
   brief in connection with Defendants’ response to the Motion (ECF No. 18). Because Defendants
   did not obtain prior leave of Court before filing this document, the Court will strike Defendants’
   Pre-Hearing Brief pursuant to RPS III.L and will not consider it for the purposes of ruling on the
   Motion.
          3
            This section is drawn primarily from the Motion, response, and reply briefs. (ECF Nos.
   9, 19, 22.) The Court supplements this section with testimony and exhibits from the evidentiary
   hearing. Because the undersigned’s court reporter has not yet prepared and docketed a final
   transcript of the March 26, 2021 evidentiary hearing, the Court will cite the draft version of the
   transcript prepared by the court reporter (“Tr.”). Pagination may differ from a final version of the
   transcript, to the extent it is prepared.


                                                    2
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 3 of 25




   franchisee; O’Hare then spent two months investigating the franchise. (ECF No. 9 at 3.)

   O’Hare, a financial analyst, had no experience operating a gym. (Id. at 5.) In fact, he

   only obtained his certification as a personal trainer a month or two before opening his

   Core Progression franchise in August 2020. (Tr. at 141.) Part of O’Hare’s review of

   Plaintiff’s business included Core Progression’s franchise disclosure document (“FDD”)

   (ECF No. 19-3), which provided O’Hare with a detailed overview of the franchised

   business. He received the FDD on July 7, 2019. (ECF No. 9 at 3.)

          On September 2, 2019, O’Hare executed a franchise agreement with Plaintiff

   (“Franchise Agreement”) (ECF No. 19-2) on behalf of his company, CAO. 4 (ECF No. 9

   at 4.) The initial term of the Franchise Agreement was ten years. 5 (ECF No. 19-2 at 5.)

   In executing the Franchise Agreement, Defendants agreed that their entire knowledge

   of the operation of a Core Progression business is derived from Plaintiff’s trade secrets

   and that they would use not this information in any other business for their own benefit.

   (ECF No. 9 at 4; ECF No. 19-2 ¶ 14.1.) Moreover, Defendants agreed that for a period

   of one year after the termination of the Franchise Agreement, they would not operate a

   competing business within 25 miles of their Core Progression gym. (Id.; ECF No. 19-2 ¶

   14.2(b).)

          After signing the Franchise Agreement and before opening his Core Progression

   gym, O’Hare went through comprehensive training to learn how to operate a Core

   Progression franchise. For Phase One, Core Progression assisted O’Hare with site

          4
          The Franchise Agreement states that O’Hare is the president and 100% shareholder of
   CAO. (ECF No. 19-2 at 56, 63.)
          5
            “‘Initial Term’ - means the period covering the Effective Date until midnight on the day
   before the tenth anniversary of the Opening Date (defined below), and any applicable Interim
   Periods (as defined in Section 3.5 below).” (ECF No. 19-2 at 5 (l).)


                                                   3
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 4 of 25




   selection and lease negotiation. (Tr. at 25–26.) Next, Core Progression assisted

   O’Hare with the “modern design specification” for the franchise, which relates to the

   aesthetics of the business, including the “feel” a customer gets from the gym, the

   corrugated metal décor, reclaimed wood on the walls, specific colors, and bathroom

   specifications. (Tr. at 26–27.) O’Hare received help with construction management,

   specifications for the buildout, vendor relationships, and signage. (Tr. at 27.)

   Additionally, Core Progression helped O’Hare with the gym’s website design by

   connecting him with a web team located in New York. (Tr. at 28.) Core Progression

   provided O’Hare with 24/7 access to answer his questions, ensure vendors were set up,

   confirm the payment process was set up, and helped O’Hare obtain insurance. (Tr. at

   29.) In addition, Core Progression provided O’Hare with a 213-page operations manual.

   (Tr. at 29.)

          For Phase Two, in July 2020, O’Hare spent a week at Core Progression being

   trained from 8:00 a.m. to 5:00 p.m. daily regarding the use of Core Progression’s

   software systems, training methodology, sales training, client customer retention

   training, pre-opening marketing training, employee training, and grand opening training.

   (Tr. at 29–30.) Core Progression helped O’Hare learn how to identify and find

   individuals to provide wellness providers, physical therapists, and nutritionists. (Tr. at

   31.)

          During Phase Three, which occurred from the end of Core Progression training

   until the grand opening of O’Hare’s franchise, Core Progression and O’Hare had weekly

   phone calls, a 24/7 support e-mail system, shared access to managers, initial

   marketing, and help getting the gym open and running. (Tr. at 31–32.) Cerf testified



                                                4
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 5 of 25




   that O’Hare called Core Progression and Cerf himself “incessantly” to obtain answers to

   questions, discuss sales reports, and obtain sales training. (Tr. at 32.) Core

   Progression provided O’Hare with assistance with customer service, client appreciation,

   and an 18-page document about customer retention. (Tr. at 33.) Additionally, Core

   Progression provided marketing support to O’Hare, including print, video, posters, fliers,

   and other materials created over 14 years “of working in this industry to know what

   consumers respond to.” (Tr. at 34.)

          Core Progression and Cerf were excited about expanding the business in North

   Carolina with O’Hare. It was Core Progression’s first franchise east of the Mississippi

   River. (Tr. at 191.) Cerf testified that “[t]he Raleigh market is one of the best and

   hottest fitness markets in the [country]. Very comparable to Denver. We’ve seen

   phenomenal success in our Denver market so we were extremely excited about

   opening up that market in North Carolina.” (Tr. at 65.)

          Armed with all of this assistance and training by Core Progression and Cerf,

   Defendants opened a Core Progression franchise in Apex, North Carolina in August

   2020. (ECF No. 9-1 at 9 ¶ 25.) Cerf flew to North Carolina to attend the grand opening.

   (Tr. at 34.) Four months after opening, Cerf states that Defendants began to default on

   their monetary obligations. 6 (ECF No. 9 at 5; ECF No. 9-1 ¶ 26; Tr. at 79–81; Pl. Ex.

   37–40.)

          On January 7, 2021, Zen Planner, Plaintiff’s customer relationship management


          6
             At the evidentiary hearing, O’Hare contested Cerf’s testimony regarding the time at
   which he stopped paying royalties and testified that he did not “stop paying royalties until after
   he filed the demand for arbitration.” (Tr. at 161.) The demand for arbitration was filed on behalf
   of Defendants on December 18, 2020, which is approximately four months after Defendants
   opened their franchise in August 2020. (ECF No. 18-1.)


                                                   5
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 6 of 25




   software, notified Plaintiff that Defendants were attempting to copy the Core

   Progression database. (ECF No. 9-1 ¶ 27; Tr. at 78; Pl. Ex. 36.) Four days later,

   Plaintiff learned that Defendants had published a new, indexed website without consent.

   On January 29, 2021, after providing formal notices of default and time to correct

   material breaches, Plaintiff terminated the Franchise Agreement. (ECF No. 9 at 5.)

          After terminating the Franchise Agreement, Plaintiff learned that since December

   2020, Defendants had planned to open a competing business out of the same location

   as their Core Progression gym. (Id.) In December 2020, O’Hare sent e-mails to

   vendors about his move to Alloy Personal Training, a Core Progression competitor. (Id.

   at 6; Tr. at 85, 125.) O’Hare hired a new head trainer, Trent Joynt, and announced that

   there would be significant changes, including equipment purchases and implementation

   of Alloy’s training system. (ECF No. 9 at 6; ECF No. 9-3 at 107.) On January 6, 2021,

   O’Hare asked his online marketing vendor to stop services, stating that he may not have

   much use for the Core Progression domain and did not want to promote it. (ECF No. 9-

   3 at 109.)

          On January 19, 2021, O’Hare used his @coreprogression.com e-mail address to

   write to gym customers and tell them changes were underway. (ECF No. 9 at 6; Tr. at

   90; Pl. Ex. 50.) Following up on O’Hare’s attempt to copy Core Progression’s database,

   Zen Planner notified Plaintiff that O’Hare had opened his own account and manually

   downloaded client reports, including client name and membership data. (ECF No. 9 at

   7; Tr. at 83.) In addition, Plaintiff states that Joynt has been trying to access the client

   list on Core Progression’s database as recently as February 16, 2021. (ECF No. 9 at

   7.)



                                                 6
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 7 of 25




          According to Plaintiff, Defendants are operating a competing gym at the same

   location as their Core Progression gym under the brand Altru Fitness. (Id.) Plaintiff

   states that Altru Fitness’s website reads as if it was copied from the Core Progression

   website and boasts about awards Core Progression earned. (Id.; Tr. at 28–29.) To that

   end, Cerf testified that after termination of the Franchise Agreement, O’Hare’s Altru

   Fitness gym looked exactly like the Core Progression gym, and the website looked “like

   somebody just copied and pasted exactly what we had on our website and put it on a

   new website.” (Tr. at 28–29.)

          Plaintiff asserts that Defendants are infringing on its marks. (ECF No. 9 at 7.)

   Specifically, Plaintiff states that Altru Fitness’s page on Yelp references Core

   Progression and uses its marks in photos. (ECF No. 9 at 7; ECF No. 9-3 at 177–79;

   ECF No. 9-4 at 2.) According to Plaintiff, the profile for Altru Fitness on

   mindbodyonline.com shows the Core Progression marks, the Google Maps result for

   Altru reads “Altru Fitness (formerly Core Progression),” and a review on the page has

   an image of a customer wearing a Core Progression cap. (ECF No. 9-4 at 9.) As a

   result, Plaintiff states that there is consumer confusion, including a review on Google

   Maps for Altru Fitness which reads: “Are you Core Progression Elite Personal Training

   or ALTru Fitness?? All your pictures and reviews refer to the Core Progression brand

   but you’re calling it Altruu [sic] fitness . . . please explain.” (ECF No. 9-1 ¶ 48.) The

   “Response from the owner” states: “We are in the process of rebranding to Altru Fitness

   as quickly as possible. The other company turned out to be a fake franchise. The

   exterior signs will be removed next week.” (Id.; Tr. at 94.)

          In response to the Motion, Defendants state that on December 21, 2020,



                                                 7
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 8 of 25




   Defendants and four other Core Progression franchisees filed arbitration demands

   against Plaintiff for fraudulent misrepresentation, fraudulent nondisclosure, and

   fraudulent concealment. (ECF No. 19-1.) Defendants state that Core Progression’s

   founder Jonathan Cerf induced O’Hare into signing the Franchise Agreement by

   representing that O’Hare would be able to “recover his initial investment in six months”

   and could expect “40% profit margins” and revenues of “$1,000,000 a year.”7 (ECF No.

   19 at 3.) Defendants also argue that Plaintiff initially provided them with the FDD, which

   contained certain information, and then changed material terms when it drafted the

   Franchise Agreement. (Id. at 3–4.) Essentially, Defendants dispute the enforceability of

   the Franchise Agreement and argue that a ruling by the Court would invade the

   province of the arbitrator. 8 (Id. at 6.)

          In addition, Defendants argue that Plaintiff’s “system” contains nothing

   proprietary or unique which they could use to gain a competitive advantage. (Id. at 5.)

   Importantly, Defendants state that they have no desire to continue using Plaintiff’s

   trademarks or operations manual and have taken commercially reasonable efforts to

   remove Plaintiff’s marks after demanding arbitration. (Id. at 6.)

   B.     Procedural History

          On March 3, 3021, Plaintiff filed its Complaint against Defendants, asserting two

   claims: (1) breach of contract against both Defendants; and (2) trademark infringement

   in violation of the Lanham Act, 15 U.S.C. § 1114, against both Defendants. (ECF No.

          7
            At the evidentiary hearing, Cerf contested that he had given O’Hare the impression that
   a franchisee could make $1 million in the first year of operations. (Tr. at 55–56.)
          8
             As the Court discusses later in this Amended Order, at the evidentiary hearing,
   Defendants’ counsel appears to have conceded that the Court has the authority to hear claims
   for injunctive relief. See Part III.A.1.


                                                  8
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 9 of 25




   1.) The Court has subject matter jurisdiction under 28 U.S.C. §§ 1332 and 1338(a) due

   to the claim for trademark infringement under the Lanham Act and supplemental

   jurisdiction over the related state law claim under 28 U.S.C. §§ 1338(b) and 1367. (Id.

   at 4.)

            On March 4, 2021, Plaintiff filed its Motion for a Temporary Restraining Order

   (“TRO”) and Order to Show Cause Re: Preliminary Injunction (“Motion”) (ECF No. 9),

   which the Court construed as a Motion for a Temporary Restraining Order and

   Preliminary Injunction (ECF No. 15.) On March 10, 2021, the Court denied the Motion

   to the extent it sought a TRO because Defendants were already aware of the dispute

   and Plaintiff’s intent to seek the injunctive relief requested and set a briefing schedule

   on the preliminary injunction portion of the Motion. (ECF No. 15.) On March 22, 2021,

   the Court set an evidentiary hearing on the Motion for March 26, 2021 at 9:00 a.m.

   (ECF No. 24.)

            On March 26, 2021, the Court held an evidentiary hearing on the Motion. (ECF

   No. 33.) Later that day, the Court issued an Interim Order granting Plaintiff preliminary

   injunctive relief because of the time-sensitive nature of the relief requested. (ECF No.

   34.) At the Court’s direction, the parties filed recommendations regarding an

   appropriate amount of bond. (ECF Nos. 35, 36.) Now, the Court issues a more

   comprehensive order to discuss in more detail the bases for preliminary injunctive relief

   and address Defendants’ Forthwith Motion.

                                      II. LEGAL STANDARD

            To obtain a preliminary injunction, Plaintiff, as the moving party, must establish

                   (1) a substantial likelihood that the movant eventually will
                   prevail on the merits; (2) that the movant will suffer

                                                  9
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 10 of 25




                 irreparable injury unless the injunction issues; (3) that the
                 threatened injury to the movant outweighs whatever damage
                 the proposed injunction may cause the opposing party; and
                 (4) that the injunction, if issued, would not be adverse to the
                 public interest.

   NRC Broad. Inc. v. Cool Radio, LLC, 2009 WL 2965279, at *1 (D. Colo. Sept. 14, 2009).

   “As a preliminary injunction is an extraordinary remedy, the right to relief must be clear

   and unequivocal.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005).

          The Tenth Circuit applies a heightened standard for “[d]isfavored preliminary

   injunctions,” which do not

                 merely preserve the parties’ relative positions pending trial.
                 Instead, a disfavored injunction may exhibit any of three
                 characteristics: (1) it mandates action (rather than prohibiting
                 it), (2) it changes the status quo, or (3) it grants all the relief
                 that the moving party could expect from a trial win. To get a
                 disfavored injunction, the moving party faces a heavier
                 burden on the likelihood-of-success-on-the-merits and the
                 balance-of-harms factors: She must make a strong showing
                 that these tilt in her favor.

   Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

   (citations and internal quotation marks omitted).

                                          III. ANALYSIS

          In the Motion, Plaintiff asks that this Court enjoin Defendants from (i) operating a

   “Competing Business,” as defined by the Franchise Agreement, at the location of their

   Core Progression branded business, (ii) using or disclosing any of Core Progression’s

   confidential or trade secret information, and (iii) infringing on or using Core

   Progression’s registered trademarks. (ECF No. 9 at 1.)

          Given Plaintiff’s request, the Court finds that Plaintiff seeks an injunction which

   would change the status quo. Therefore, Plaintiff must meet the Tenth Circuit’s



                                                 10
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 11 of 25




   heightened standard to obtain the relief it seeks. See Free the Nipple, 916 F.3d at 797.

   For the following reasons, the Court concludes that Plaintiff has made such a showing.

   A.     Preliminary Matters

          1.       Whether the Court Has Authority to Grant Injunctive Relief

          Parties may delegate questions of arbitrability to an arbitrator, “so long as the

   parties’ agreement does so by clear and unmistakable evidence.” Henry Schein, Inc. v.

   Archer & White Sales, Inc., 139 S. Ct. 524, 526 (2019). The question of whether the

   parties agreed to have a particular dispute submitted to arbitration is “an issue for

   judicial determination [u]nless the parties clearly and unmistakably provide otherwise.”

   Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (citation omitted). Such

   a “gateway dispute” about “whether an arbitration clause applies to a particular type of

   controversy is for the court.” Id. at 84.

          The dispute resolution provision of the Franchise Agreement provides:

                   Franchisor[ 9] shall not be required to first attempt to mediate
                   nor arbitrate a controversy, dispute or claim against
                   Franchisee as described in this Section 20 if such
                   controversy, dispute or claim concerns an allegation by
                   Franchisor that Franchisee has violated (or threaten to
                   violate, or pose an imminent risk of violating): (a) any of
                   Franchisor’s protected intellectual property rights in the
                   Marks, the System, or in any of Franchisor’s trade secrets or
                   confidential information; (b) any claims pertaining to or
                   arising out of any warranty issued; (c) securing injunctive
                   relief or specific performance under this Franchise
                   Agreement; or (d) any of the restrictive covenants contained
                   in this Franchise Agreement.

   (ECF No. 19-2 ¶ 20.2.) In addition, the Franchise Agreement provides:

                   To protect from violations that would cause immediate loss
                   and damages or irreparable harm, Franchisor, without first

          9
              The Franchise Agreement names Plaintiff as Franchisor. (ECF No. 19-2 at 3.)


                                                  11
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 12 of 25




                  seeking mediation or arbitration, shall have the right to seek
                  from a state or federal court near Franchisor’s headquarters
                  (currently in Northglenn, Colorado):
                         (a) injunctive relief and any related incidental
                  damages;
                         (b) an action for disputes or claims related to or based
                  on any of Franchisor’s protected intellectual property rights
                  in the Marks or the or [sic] restrictive covenants;
                         (c) issues related to the disclosure or misuse of
                  Confidential Information or Trade Secrets; and
                         (d) any claims pertaining to or arising out of any
                  warranty issued.

   (Id. ¶ 20.4.) Only if a dispute is not resolved through negotiation or mediation and is not

   otherwise exempted as described in Paragraph 20.2 or 20.4 from the mediation and

   arbitration requirements will that dispute be submitted to arbitration. (Id. ¶ 20.6.) Thus,

   because the Franchise Agreement explicitly exempts claims for injunctive relief—such

   as the ones alleged here—from arbitration, the Court may hear Plaintiff’s claim for

   injunctive relief in this case. 10

          2.      Stipulations by Defendants

          At the evidentiary hearing, Defendants made certain stipulations. First,

   Defendants stipulated to the entry of a preliminary injunction on the third element of

   relief requested in the Motion. (Tr. at 5–6, 9–10.) Specifically, Defendants agreed to an


          10
              At the evidentiary hearing, Plaintiff’s counsel noted during his closing argument that “it
   is for the Court to decide preliminary and permanent injunctive relief plus incidental damages. It
   is for the arbitrator . . . to decide damages.” (Tr. at 183.)

            Similarly, Defendants’ counsel conceded that the Motion, which requests preliminary
   injunctive relief, is properly before the Court. The Court stated that there is “an express carve
   out [in the Franchise Agreement] for preliminary injunctive relief,” to which Defendants’ counsel
   replied, “Undoubtedly. But the . . . preliminary injunctive relief doesn’t have collateral estoppel
   effect.” (Tr. at 193.)

          Therefore, the attorneys’ arguments at the evidentiary hearing supports the Court’s
   conclusion that the Franchise Agreement provides that the claims for injunctive relief are
   properly before the Court.


                                                    12
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 13 of 25




   injunction which enjoins them from infringing on or using Plaintiff’s registered

   trademarks. Relying on Defendants’ stipulation and Plaintiff’s acceptance of such

   stipulation, the Court makes no findings regarding whether Plaintiff has satisfied its Rule

   65 burden on its trademark infringement claim and will enter an injunction consistent

   with Defendants’ stipulation.

          Second, at the hearing Defendants also agreed to return to Plaintiff the items

   listed in Paragraph 6.9 of the Franchise Agreement. (Tr. at 186–87; ECF No. 19-2 ¶

   6.9; Pl. Ex. 24 at 13.) This second stipulation does not go to the merits of Plaintiff’s

   breach of contract claim, which the Court will discuss next. Based on this stipulation,

   however, the Court will include herein an order requiring Defendants to forthwith return

   said items to Plaintiff.

   B.     Rule 65 Factors

          1.      Substantial Likelihood of Success on the Merits

          On the limited record before it, the Court finds that Plaintiff has shown a

   substantial likelihood of success on the merits of its breach of contract claim. While

   Colorado generally prohibits covenants not to compete, the circumstances of the case

   appear to meet two exceptions to that general rule: covenants governing trade secrets

   and non-compete contracts for executive or management personnel. Colo. Rev. Stat. §

   8–2–113; see Gold Messenger, Inc. v. McGuay, 937 P.2d 907, 910 (Colo. App. 1997)

   (“For a covenant not to compete to fit within the trade secret exception to § 8–2–113(2),

   the purpose of the covenant must be the protection of trade secrets, and the covenant

   must be reasonably limited in scope to the protection of those trade secrets.”). Plaintiff

   has the burden to prove the existence of valid trade secrets. See Saturn Sys., Inc. v.

   Militare, 252 P.3d 516, 522 (Colo. App. 2011).

                                                13
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 14 of 25




         In executing the Franchise Agreement, O’Hare agreed that upon termination of

   the Franchise Agreement for any reason, he would not operate a competing business

   within 25 miles of his Core Progression gym for one year (the “Covenant”). (ECF No. 9

   at 8 (citing ECF No. 19-2 at 36 ¶ 14.2(b)).) A purpose of the Franchise Agreement—

   and particularly the Covenant—was to protect Plaintiff’s trade secrets. (ECF No. 9-1 at

   8 ¶ 22.) According to Cerf,

                [t]he purpose for the non-compete provision is to protect
                Core Progression’s confidential information and its trade
                secrets. Franchisees are not only granted a license to use
                the Marks, they are also provided with instructions and
                operational guidance that Core Progression built over years
                of operating its business. If a franchisee like O’Hare were to
                operate a competing business right after Core Progression
                educates them on the industry and within the general area of
                their franchised location, then Core Progression’s proprietary
                methods and information would most certainly be used to
                unfairly compete. The 25-mile radius ensures that a former
                franchisee cannot open a Core Progression “copycat” in the
                same trade area.

   (Id.) In addition, the noncompete provision covers a 25 mile radius for one year and is

   likely reasonable and enforceable under Colorado law. See Fitness Together

   Franchise, L.L.C. v. EM Fitness, L.L.C., 2020 WL 6119470, at *9 (D. Colo. Oct. 16,

   2020) (noncompete provision covering three mile radius for one year likely reasonable

   and enforceable under Colorado law); Harrison v. Albright, 577 P.2d 302, 305 (Colo.

   App. 1977) (noting that covenants for terms up to five years and encompassing 100-

   mile radii have been upheld and placing the burden of proof on the party challenging

   enforcement).

         Despite the Covenant, however, the hearing evidence established that O’Hare is

   operating a competing business under the Altru Fitness brand out of the same location



                                              14
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 15 of 25




   as his Core Progression franchise facility (Tr. at 113), and he has taken customer data

   without permission for the benefit of his Altru Fitness business (Tr. at 77–79). At the

   evidentiary hearing, Defendants effectively, if not literally, conceded that they had

   breached the Franchise Agreement. Indeed, Defendants do not dispute that they took

   steps to build a competing business out of the same location as their Core Progression

   gym; that they downloaded the Core Progression client relationship database with

   customer and membership information before leaving the Core Progression system; or

   that they wrote Core Progression customers from their @coreprogression.com e-mail

   accounts to say that they were transitioning to a competing software while they were still

   franchisees. (See generally ECF No. 19; ECF No. 22 at 1.)

          Indeed, Cerf testified that he was “appalled and astounded” when he learned

   from Zen Planner’s representative that O’Hare had asked to open another database and

   transfer all of the Core Progression data, including billing information, membership,

   business records, attendance, among other things, to a new database that was not

   under Core Progression’s purview. (Tr. at 78–79; ECF No. 9-1 ¶ 41.) Cerf testified that

   he asked Zen Planner to look into O’Hare’s request and “make sure that doesn’t

   happen.” (Tr. at 79.) The parties agreed in the Franchise Agreement that Defendants

   could use Plaintiff’s business records regarding customers and/or related to the Core

   Progression business during the term of the Franchise Agreement, “solely for purposes

   of operating the Core Progression Business.” (ECF No. 19-2 ¶ 6.9.) In other words, the

   Franchise Agreement prohibited Defendants from using such information outside the

   scope of the franchise relationship. As such, even if Defendants’ use of the information

   is not trade secret misappropriation (which is not a claim brought in this case), the use



                                               15
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 16 of 25




   “likely qualifies as a breach of contract.” Fitness Together, 2020 WL 6119470, at *10.

          The evidence also establishes that as president of CAO, O’Hare was in an

   executive or management position with access to information that would be unavailable

   to most other people in the company. Thus, in the Court’s view, the only remaining

   question on the substantial likelihood of success requirement of Rule 65 is whether an

   enforceable contract exists between the parties.

          At this incipient juncture of these proceedings, and for the purposes of

   preliminary injunctive relief only, the Court finds Defendants’ argument that a valid,

   binding contract does not exist unavailing. Defendants contend that the Franchise

   Agreement attached as an exhibit to the Financial Disclosure Document that Plaintiff

   provided to Defendants contained materially different terms from the Franchise

   Agreement that Defendants ultimately signed. 11 Defendants argue that Plaintiff’s failure

   to disclose these material differences between the two contracts constitutes grounds to

   void the Franchise Agreement.

          Despite Defendants’ arguments, for the purposes of this Motion, the Court finds

   there is no evidence in the record that these differences were, in the circumstances of

   the dispute between these parties, in fact material. See Tatonka Capital Corp. v.

   Connelly, 390 F. Supp. 3d 1289, 1303 (D. Colo. 2019) (stating that a contract may be

          11
              In the response brief, Defendants state: “The differences between the contracts are
   important, for example: (1) the 2019 FDD contains a provision explicitly delegating disputes
   “relating to the interpretation, applicability, enforceability or formation” of the agreement to an
   arbitrator, whereas the 2017 FA does not, (2) the 2017 FA requires a personal guarantee from a
   spouse whereas the 2019 FDD does not, (3) the 2017 FA requires the franchisee to accept
   vouchers and honor memberships from other studios owned by Plaintiff, whereas the 2019 FDD
   does not, (4) the 2017 FA gives the Plaintiff the right to require minimum prices for services,
   including free services, whereas the 2019 FDD does not, and (5) the 2017 FA contains a non-
   solicitation clause for both the franchisee and its immediate family members, whereas the 2019
   FDD did not.” (ECF No. 19 at 4.)


                                                   16
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 17 of 25




   voidable where a mistaken party’s assent to the contract is caused by a

   misrepresentation that is either “fraudulent or material” in the context of Restatement

   (Second) of Contracts § 161 cmt. e). At no point did O’Hare testify that, had these

   changes been brought to his attention prior to his execution of the Franchise

   Agreement, he would have changed his conduct during contract negotiations, refused to

   sign the Franchise Agreement, or made a counteroffer to Plaintiff based on the

   differences. Based on O’Hare’s testimony and for the purposes of this Amended Order

   only, the Court concludes the differences between the franchise agreement attached to

   the FDD and the Franchise Agreement were not material.

          Moreover, there is also no evidence before the Court suggesting Plaintiff had

   reason to know that the purportedly undisclosed differences would influence

   Defendants’ decisionmaking concerning executing the Franchise Agreement. See

   Christy v. Travelers Indem. Co. of Am., 810 F.3d 1220, 1230 (10th Cir. 2016)

   (“However, before a non-disclosure may be treated as an affirmative misrepresentation,

   ‘the party failing to disclose must know or have reason to know that the undisclosed fact

   will influence the decisionmaking of the other party.’” (citing Restatement (Second) of

   Contracts § 161)).

          Finally, the Court finds that Defendants’ argument that they did not consider the

   information Plaintiff provided to Defendants to be proprietary or to constitute trade

   secrets to be wholly without merit. Cerf testified that Plaintiff provided to Defendants, as

   Core Progression franchisees, its proprietary information regarding the use of Core

   Progression software systems, the methodology of training, sales training, client

   customer retention training, pre-opening marketing training, grand opening and



                                               17
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 18 of 25




   employee training, and site selection. Plaintiff provided Defendants with an operations

   manual, which is a 213-page document containing almost 14 years of Cerf’s industry

   knowledge, trade secrets, and proprietary information, all of which allows the Core

   Progression model to be successful. Tellingly, as of the time of the evidentiary hearing,

   Defendants had not returned the manual or other trade secret information to Plaintiff, as

   is required of them by the post-termination provisions of the Franchise Agreement.

          As a consequence, based on the limited record before it, the Court finds that

   Plaintiff has shown a substantial likelihood of success on the merits of the breach of

   contract claim.

          2.     Irreparable Harm

          “[A] showing of probable irreparable harm is the single most important

   prerequisite for the issuance of a preliminary injunction.” DTC Energy Grp., Inc. v.

   Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018). The moving party “must demonstrate

   a significant risk that he or she will experience harm that cannot be compensated after

   the fact by money damages.” Fish v. Kobach, 840 F.3d 710, 751 (10th Cir. 2016).

          The “majority of courts that have considered the question have concluded that

   franchising companies suffer irreparable harm when their former franchisees are

   allowed to ignore reasonable covenants not to compete.” Fitness Together, 2020 WL

   6119470, at *10 (quoting Bad Ass Coffee Co. of Hawaii, Inc. v. JH Nterprises, L.L.C.,

   636 F. Supp. 2d 1237, 1249 (D. Utah 2009)). Further, “[i]njunctive relief is especially

   warranted when the ex-franchisee ‘operates out of the same locations as the former . . .

   franchises.’” Id. (citation omitted). Judges in the District of Colorado have found that

   “when a defendant possesses trade secrets and is in a position to use them, harm to

   the trade secret owner may be presumed.” Port-a-Pour, Inc. v. Peak Innovations, Inc.,
                                               18
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 19 of 25




   49 F. Supp. 3d 841, 872 (D. Colo. 2014) (citation and internal alterations and quotation

   marks omitted).

          Plaintiff primarily points to its loss of its trade secrets and confidential information,

   from which it derives “substantial, incalculable value,” as the basis of its irreparable

   harm. (ECF No. 9 at 12.) “The right to use one’s property as one wishes—either to use

   the property to its own advantage, to exclude another from its use, or to sell, lease,

   license or transfer such property to another—is fundamental, and being excluded from

   the rights inherent in one’s property constitutes irreparable injury.” Port-a-Pour, 49 F.

   Supp. 3d at 872. In addition, irreparable harm stems from the difficulty in calculating

   damages and the intangible harms Plaintiff has suffered, such as loss of goodwill and

   competitive market position. (ECF No. 9 at 13.) See id.; Dominion Video Satellite, Inc.

   v. Echostar Satellite Corp., 356 F.3d 1256, 1264 (10th Cir. 2004). “Providing plaintiff

   with monetary relief will simply not remedy the loss of competitive advantage plaintiff

   may lose from the alleged misappropriation of its confidential information.” Panorama

   Consulting Sols., LLC v. Armitage, 2017 WL 11547493, at *1 (D. Colo. June 9, 2017).

          At the hearing, Cerf testified:

                 I couldn’t even quantify the amount of harm, to teach
                 somebody all of my systems, give them access to all of our
                 market proprietary training, work on developing their location
                 for a year, see [our] great success and then have the name
                 be tarnished. I know even as of February on Google, the
                 listing was showing Altru Fitness with parentheses saying
                 formerly Core Progression. The damage in the marketplace
                 to consumers, it makes it look like my brand went to North
                 Carolina and failed and was a fraud.

   (Tr. at 95.) In addition to Cerf’s testimony, O’Hare testified that he responded to a

   question on a Google review site regarding whether his business was a Core



                                                 19
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 20 of 25




   Progression business by saying “the other company [Core Progression] turned out to be

   a ‘fake franchise.’” (Tr. at 169.) This evidence, among other testimony presented at the

   hearing, leads the Court to conclude that a preliminary injunction is required in this case

   to prevent similar extraordinarily damaging remarks by Defendants against Plaintiff, and

   to preserve any remaining customer goodwill Core Progression has in the North

   Carolina market.

          Defendants’ argument that Plaintiff is not a registered franchisor with the

   Secretary of State in North Carolina also falls flat. (Tr. at 100–01.) Plaintiff was relying

   on its franchisee, Defendants, to be its representative in the North Carolina market.

   Indeed, Cerf testified that he already had a franchise (operated by Defendants) in North

   Carolina, one he had expectations would expand to multiple locations in that state’s

   Golden Triangle market. Cerf also testified that his North Carolina franchise (again,

   operated by Defendants), was doing exceedingly well, and he was giving them a

   chance to have a continued competitive advantage in that market, as O’Hare indicated

   he was looking to open three locations. (Tr. at 100–01.) Defendants were Core

   Progression’s “boots on the ground” in North Carolina, and but for Defendants’ actions

   in misappropriating Plaintiff’s trade secrets, including sensitive and valuable customer

   data, and in rebranding the franchise as Altru Fitness, among other actions, Plaintiff

   would still today have a presence in the North Carolina market.

          3.     Balance of Hardships

          The balance of hardships favors injunctive relief. Although an injunction may

   impose serious harms on Defendants—including the temporary closure of Altru

   Fitness—that injury “may be discounted by the fact that the defendant brought that

   injury upon itself.” Fitness Together, 2020 WL 6119470, at *11 (quoting Novartis
                                                20
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 21 of 25




   Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d

   578, 596 (3d Cir. 2002)); see also Bad Ass Coffee, 636 F. Supp. 2d at 1251 (“Courts

   balancing harms to former franchisees who violated non-compete agreements have

   similarly been unwilling to allow defendants to point to harms that they could have

   avoided by abiding by their contract.”). Even if Altru Fitness is O’Hare’s only source of

   income, judges in the District of Colorado have considered this argument and rejected it

   where a plaintiff is potentially faced with the loss of trade secrets and significant

   damage to its business. See Doubleclick Inc. v. Paikin, 402 F. Supp. 2d 1251, 1260 (D.

   Colo. 2005) (balance of harms favored plaintiff, even though the effect of an injunction

   would render defendant “unable to work in her chosen field”).

          By contrast, Plaintiff “suffers considerable harm each day the Defendants are

   allowed to flout the noncompete provision[]” in the Franchise Agreement. Id.; see also

   Panorama, 2017 WL 11547493, at *4 (balance of hardships weighed in plaintiff’s favor

   “not least because any temporary injunctive relief provided will merely require the

   relevant former employees and LTA to comply with the law and/or observe their

   agreements with plaintiff”).

          4.     Public Interest

          A preliminary injunction will not be adverse to the public interest. In granting

   preliminary injunctions, other judges in this District have concluded that the fact that

   Colorado statutes permit such noncompete agreements demonstrates that enforcing

   one would not be against the public interest. See, e.g., Fitness Together, 2020 WL

   6119470, at *11 (injunction in public interest where preventing unfair competition helps

   protect and encourage investment in the very businesses that give rise to these

   opportunities); Panorama, 2017 WL 11547493, at *4 (finding it is in public interest for
                                                21
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 22 of 25




   laws to be obeyed and contracts to be observed); Doubleclick, 402 F. Supp. 2d at 1260.

          5.     Bond

          Rule 65(c) states that a court “may issue a preliminary injunction or a temporary

   restraining order only if the movant gives security in an amount that the court considers

   proper to pay the costs and damages sustained by any party found to have been

   wrongfully enjoined or restrained.” Although phrased as mandatory, in practice this

   Court has discretion under this Rule whether to require a bond. Winnebago Tribe of

   Neb. v. Stovall, 341 F.3d 1202, 1206 (10th Cir. 2003).

          While the Franchise Agreement states that Plaintiff may seek injunctive relief to

   prevent irreparable harm without posting a bond or security (ECF No. 19-2 ¶ 20.10), a

   bond is routinely imposed in similar cases. See, e.g., Fitness Together, 2020 WL

   6119470, at *12 (requiring $50,000 bond); Panorama, 2017 WL 11547493, at *5

   (requiring $5,000 bond); Doubleclick, 402 F. Supp. 2d at 1261 (requiring parties to

   submit statement recommending amount and terms of security required by Rule 65(c)).

          The Court has considered the parties supplemental filings recommending bond

   terms. (ECF Nos. 35, 36.) At the evidentiary hearing, in discussing O’Hare’s sales at

   the Core Progression franchise, Attorney Mulcahy stated: “[O’Hare] spent two months in

   a COVID environment, he was up to $10,000 in sales by the third month. It’s in excess

   of $17,000 when you look at July—when you look at September, October, November,

   December.” (Tr. at 175.) Also at the hearing, in discussing O’Hare’s sales, Attorney

   Cohen stated: “[Y]ou’re dealing with 10 to $15,000 in gross sales over 12 months, and it

   would be over the life of the lease.” (Tr. at 194.)

          To calculate the bond amount, the Court takes the average of these two ranges,

   which equals $13,000. The Court multiplies $13,000 over the length of the Covenant,
                                                22
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 23 of 25




   which is 12 months, to calculate what it determines to be a reasonable bond in these

   circumstances of $156,000. Therefore, Plaintiff shall be required to deposit a bond in

   the amount of $156,000 into the court registry as security, and it is encouraged to use

   the “Temporary Restraining Order Cash Bond Form” posted on the District of Colorado

   website.

                                 IV. PRELIMINARY INJUNCTION12

          In light of the foregoing, the Court issues the following preliminary injunction:

          Defendants, as well as their officers, managers, directors, agents,

   employees, successors and assigns, and all other persons in active concert or

   participation with them, are hereby IMMEDIATELY AND PRELIMINARILY ORDERED

   AND RESTRAINED as follows:

   1.     Defendants are enjoined from operating any type of gym or fitness business at

   the location of their Core Progression branded business;

   2.     Defendants are enjoined from using or disclosing any of Plaintiff’s confidential or

   trade secret information. No later than the close of business, Mountain Daylight Time,

   on April 2, 2021, Defendants shall return to Plaintiff all items containing any of Plaintiff’s

   “Confidential Information,” “Trade Secrets,” or “Business Records” in Defendants’

   possession, provided that all electronically stored information shall be returned to

   Plaintiff in native format.

          “Confidential Information” means: Plaintiff’s Operations Manual, training materials


          12
               The Preliminary Injunction in this Amended Order was amplified and clarified using
   Plaintiff’s proposed language provided in its response to the Forthwith Motion (ECF No. 39) to
   address Defendants’ arguments in the Forthwith Motion (ECF No. 37) that the Preliminary
   Injunction in the Interim Order (ECF No. 34) was unduly vague and unenforceable under Rule
   65(d)(1).


                                                 23
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 24 of 25




   and techniques, electronic information and communications, sales and promotional

   materials, all knowledge, know-how, standards, methods and procedures related to the

   establishment and operation of Plaintiff’s System and includes all records pertaining to

   customers, suppliers, and other service providers of and/or related in any way to,

   Defendants’ franchised business including, without limitation, all databases (whether in

   print, electronic, or other form), all names, addresses, phone numbers, e-mail

   addresses, customer purchase records, customer information, customer lists, manuals,

   promotional and marketing materials, marketing strategies, and any other data Plaintiff

   has designated as confidential. For purposes of clarification, and not by way of

   limitation, Confidential Information shall include “Business Records.”

         “Business Records” means: All business records regarding customers and/or

   related to the Core Progression Business including, without limitation, all databases

   (whether in print, electronic, or other form), including all names, addresses, telephone

   numbers, e-mail addresses, customer purchase records, and all other records

   contained in such databases, and all other Business Records created and maintained

   by Defendants.

         “Trade Secret(s)” means: Information, formulas, patterns, compilations,

   programs, devices, methods, training techniques or processes related to Plaintiff’s

   System that derive independent economic value, actual or potential, from not being

   generally known to, and not being readily ascertainable by proper means by other

   persons who can obtain economic value from its disclosure or use and is the subject of

   efforts that are reasonable under the circumstances to maintain its secrecy; and

   3.    Defendants are enjoined from infringing on or using Core Progression’s



                                               24
Case 1:21-cv-00643-WJM-NYW Document 42 Filed 04/01/21 USDC Colorado Page 25 of 25




   registered trademarks, pursuant to Defendants’ stipulation at the evidentiary hearing.

                                        V. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiff Core Progression Franchise LLC’s Motion for a Temporary Restraining

   Order and Order to Show Cause Re: Preliminary Injunction (ECF No. 9), which the

   Court construes as a Motion for Preliminary Injunction, is GRANTED;

   2.     Defendants Chris O’Hare and CAO Enterprises, Inc. are PRELIMINARILY

   ENJOINED as set forth above;

   3.     Defendants’ Pre-Hearing Brief (ECF No. 30) is STRICKEN as a construed sur-

   reply or supplemental brief filed without prior leave of Court;

   4.     The Court has clarified the definitions Defendants argued required additional

   clarification in their Forthwith Motion to Vacate March 26, 2021 Order as Unduly Vague

   and Unenforceable (ECF No. 37), and as a result, the Forthwith Motion is DENIED AS

   MOOT; and

   5.     Plaintiff shall deposit a bond of $156,000 into the court registry as security no

   later than April 12, 2021.


          Dated this 1st day of April, 2021, nunc pro tunc to the 26th day of March, 2021.


                                                            BY THE COURT:




                                                            William J. Martinez
                                                            United States District Judge




                                                25
